Citation Nr: 0920207	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-41 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the issue on appeal.  

In January 2006, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2006, the matter was remanded in order to obtain 
records from the Social Security Administration (SSA).  
During the August 2005 personal hearing, the Veteran stated 
that he filed a SSA disability claim, which was denied.  The 
Board requested on remand that a copy of any SSA decision 
denying or granting disability benefits to the Veteran be 
obtained in addition to all of the documents or evidentiary 
material that was used in considering the Veteran's claim for 
disability benefits.  Following multiple requests, the RO 
received records from the SSA in September 2008 that included 
a copy of a favorable decision for disability benefits dated 
August 2007 and several disability reports.  Unfortunately, 
the SSA did not produce the documents or evidentiary material 
that was used in considering the Veteran's claim and such 
medical reports may be relevant to the issue at hand.  
Further, the two compact discs from SSA also did not contain 
the supporting medical evidence on which SSA rendered their 
decision.  Therefore, the AMC/RO did not fully comply with 
the Board's remand request and these records must be obtained 
on remand.  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.  


Accordingly, the case is REMANDED for the following action:

1.  Contact SSA to obtain copies of all 
the medical reports, documents or 
evidentiary material that was used in 
rendering a determination for the 
Veteran's claim for disability benefits.

With respect to records in the custody of 
a Federal department or agency, VA has a 
duty to make "as many requests as are 
necessary" to obtain those records until 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).   If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the record since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




